Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11422792. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter. For illustration purpose, Claim 1 rejection is provided as follow:

Current Application
U.S. Patent No. 11422792
1. A method, comprising: 


sending a first portion of a software update to a first transport 


based on a probable usage of the update by the first transport; 





sending a second portion of the software update to a second transport; 


when the first transport and the second transport are in proximity: sending by the first transport the first portion of the software update to the second transport when the first portion of the software update is validated as having been used by the first transport for a period of time and a number of utilizations; 


and sending by the second transport the second portion of the software update to the first transport.
1. A method, comprising: 

sending, by a master transport, a first portion of a software update to a first transport of a first subset of transports, 

wherein the first transport is selected to receive the first portion based on a probable usage of the update by the first transport which is based on a condition of the first transport, being different from other ones of the first subset of transports; 

sending, by the master transport, a second portion of the software update to a second transport of a further subset of transports; 

when the first transport of the first subset of the transports and the second transport of the further subset of the transports are in proximity: causing, by the master transport, to send a command to the first transport to send the first portion of the software update to the second transport when the first portion of the software update is validated as having been used by the first transport for a period of time and a number of utilizations; 

and causing, by the master transport, to send a command to the second transport to send the second portion of the software update to the first transport.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 5-7, 9, 10, 13-14, 16, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation " comprising determining, by the master transport, the first portion and the second portion of the software update prior to transmission to the first subset of the transports and to the further subset of the transports ".  There is insufficient antecedent basis for “the master transport”, “the first subset” and “the further subset”.

Claim 3 recites the limitation " comprising routing the master transport to a geographic area when the first subset of transports and the further subset of transports are one or more of".  There is insufficient antecedent basis for “the master transport”, “the first subset” and “the further subset”.

Claim 5 recites the limitation " … transmitting the first portion and the second portion by a transceiver in the master transport…".  There is insufficient antecedent basis for “the master transport”.

Claim 6 recites the limitation wherein the wherein the master transport, the first subset of the transports and the further subset of the transports are connected over a blockchain network".  There is insufficient antecedent basis for “the wherein the master transport”, “the first subset” and “the further subset”.

Claim 9 recites the limitation " wherein the instructions are further to cause the processor of the master transport, to determine the first portion and the second portion of the software update prior to a transmission to the first subset of the transports and the further subset of the transports ".  There is insufficient antecedent basis for “the first subset” and “the further subset”.

Claim 10 recites the limitation " wherein the instructions are further to cause the processor to route the master transport to a geographic area when the first subset of the transports and the further subset of the transports are one or more of …".  There is insufficient antecedent basis for “the first subset” and “the further subset”.

Claim 13 recites the limitation " the first subset of the transports and the further subset of the transports are connected over a blockchain network…".  There is insufficient antecedent basis for “the first subset” and “the further subset”.

Claim 16 recites the limitation " the second portion of the software update prior to a transmission to the first subset of the transports and to the further subset of the transports…".  There is insufficient antecedent basis for “the first subset” and “the further subset”.

Claim 17 recites the limitation " further comprising instructions, that when read by a processor, cause the processor to route the master transport to a geographic area when the first subset of transports and the further subset of transports are one or more of…".  There is insufficient antecedent basis for “the master transport”, “the first subset” and “the further subset”.

Claim 19 recites the limitation “herein the master transport, the first subset of the transports and the further subset of the transports are connected over a blockchain network".  There is insufficient antecedent basis for “the master transport”, “the first subset” and “the further subset”.

Dependent Claim 7, 14 and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiencies of their independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US20130139140) in view of Esselink (US 20200068365) further in view of Murphy (US 20020091988).
Note: Rao, Esselink and Murphy were cited in IDS.

Regarding Claim 1, Rao (US20130139140) teaches
A method, comprising: 
when the first transport and the second transport are in proximity (Paragraph 0007, a computer implemented method includes wirelessly receiving data from a proximate vehicle computing system, the data comprising at least a portion of a complete software process): 
sending by the first transport the first portion of the software update to the second transport (Paragraph 0052, After communication is established, the first vehicle process can determine, through communication with the second vehicle, whether or not the other vehicle needs any of the data that the first vehicle possesses 315. If data is needed, the first vehicle can transmit one or more needed portions of data to the other vehicle 317; Paragraph 0007, the data comprising at least a portion of a complete software process)
and sending by the second transport the second portion of the software update to the first transport (Paragraph 0052, Next, or simultaneously, using bi-directional communication, the vehicle process can determine if the other vehicle has any bits that the first vehicle needs 319. If so, the vehicle can receive one or more data elements from the other vehicle).

Rao did not specifically teach
sending a first portion of a software update to a first transport based on a probable usage of the update by the first transport; 
sending a second portion of the software update to a second transport; 
when the first portion of the software update is validated as having been used by the first transport for a period of time and a number of utilizations.

However, Esselink (US 20200068365) teaches
sending a second portion of the software update to a second transport (Paragraph 0032, FIG. 1 shows an illustrative peer-to-peer distribution system. This is a simplified example of a file distribution, in which a cloud-based 101 process 111 receives an update file 109 for distribution to a vehicle. In this example, there are three vehicles 103, 105, 107 to be updated. If the file was 300 Kb, the process would require 900 Kb of total data transfer, at least, in order to distribute the full file to each vehicle. If instead, the process broke the file into three parts 113, 115, 117, each 100 Kb in size, and sent each part to one vehicle, then the total data transferred would be closer to 300 Kb. The vehicles themselves could then transfer 119 the missing parts to each other, by using localize communication which incurs potentially zero data transfer cost to anyone).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rao’s teaching to Esselink’s in order to provide  peer-to-peer distribution strategy for updates such as file updates, over-the-air updates and software updates used in vehicle by receiving multiple reports that identify file segment distribution to reporting vehicle and determining reseed file segments to improve the distribution characteristics in response to the reports, further determining multiple possible delivery vehicles (Esselink [Summary]).

Rao and Esselink did not specifically teach
sending a first portion of a software update to a first transport based on a probable usage of the update by the first transport
when the first portion of the software update is validated as having been used by the first transport for a period of time and a number of utilizations.

However, Murphy (US 20020091988) teaches
sending a first portion of a software update to a first transport based on a probable usage of the update by the first transport (Paragraph 0025, In step 220, either individual program modules or integrated program modules are optionally sent to a customer or development partner for Beta testing. The decision to Beta test is a function of many factors, including whether a single program module or integrated program modules would be useful to Beta testers).
when the first portion of the software update is validated as having been used by the first transport for a period of time and a number of utilizations (Paragraph 0025, By Beta testing program modules discretely, any discovered problems in a program module may be addressed prior to shipping the final product, thus improving the quality of the final product; Paragraph 0027, FIG. 3 is a diagram showing program modules in relation to time, according to one embodiment of the invention. Although six program modules are shown, any number of program modules is within the scope of the invention. The number of program modules for a software product typically depends upon the functionalities required for the product. Each program module of FIG. 3 has an associated single iteration test (SIT) module).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rao and Esselink’s teaching to Murphy’s so that the software is tested efficiently and any errors are corrected by redesign by determining functionalities of the software are assigned to program modules which are independently designed and tested (Murphy [Summary]).

Regarding Claim 2, Rao, Esselink and Murphy teach
The method of claim 1, 

Rao did not teach
comprising determining, by the master transport, the first portion and the second portion of the software update prior to transmission to the first subset of the transports and to the further subset of the transports.

However, Esselink teaches
comprising determining, by the master transport, the first portion and the second portion of the software update prior to transmission to the first subset of the transports and to the further subset of the transports (Paragraph 0032, If instead, the process broke the file into three parts 113, 115, 117, each 100 Kb in size, and sent each part to one vehicle, then the total data transferred would be closer to 300 Kb).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rao’s teaching to Esselink’s in order to provide  peer-to-peer distribution strategy for updates such as file updates, over-the-air updates and software updates used in vehicle by receiving multiple reports that identify file segment distribution to reporting vehicle and determining reseed file segments to improve the distribution characteristics in response to the reports, further determining multiple possible delivery vehicles (Esselink [Summary]).

Regarding Claim 3, Rao, Esselink and Murphy teach
The method of claim 1.

Rao did not specifically teach
comprising routing the master transport to a geographic area when the first subset of transports and the further subset of transports are one or more of: not receiving one or more of the first portion and the second portion of the software update; and not executing one or more of the first portion and the second portion of the software update.

However, Esselink teaches
comprising routing the master transport to a geographic area when the first subset of transports and the further subset of transports are one or more of: not receiving one or more of the first portion and the second portion of the software update; and not executing one or more of the first portion and the second portion of the software update (Paragraph 0048, In the geographic based threshold, the process may determine an insufficiency of volume of pieces within a defined geographic region. For example, the process could heat-map chunk distribution and recognize that a certain volume of a geographic region has low or no chunk count. In another example, the process could track a travel distance associated with each chunk, by total distance or by vectors. This could be done using GPS coordinates at transfer, for example, and could determine chunk movement as well as chunk flow directionality. If all chunks tended to flow around a certain radius, for example, the process may want to reseed vehicles outside that radius and headed outwards, or vehicles projected to move in such a manner, to increase the outward flow of chunks).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rao’s teaching to Esselink’s in order to provide  peer-to-peer distribution strategy for updates such as file updates, over-the-air updates and software updates used in vehicle by receiving multiple reports that identify file segment distribution to reporting vehicle and determining reseed file segments to improve the distribution characteristics in response to the reports, further determining multiple possible delivery vehicles (Esselink [Summary]).

Regarding Claim 4, Rao, Esselink and Murphy teach
The method of claim 1.

Rao did not specifically teach
comprising one or more of: routing the first transport to a proximity of the second transport when a period of time has elapsed since receiving the first portion of the software update; and routing the second transport to a proximity of the first transport when a period of time has elapsed since receiving the first portion of the software update.

However, Esselink teaches 
comprising one or more of: routing the first transport to a proximity of the second transport when a period of time has elapsed since receiving the first portion of the software update; and routing the second transport to a proximity of the first transport when a period of time has elapsed since receiving the first portion of the software update (Paragraph 0049, If the distribution is not spreading fast enough, for example, in the time-based model, the process may select vehicles expected or projected to travel down major avenues of travel and/or to encounter a large number of vehicles).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rao’s teaching to Esselink’s in order to provide  peer-to-peer distribution strategy for updates such as file updates, over-the-air updates and software updates used in vehicle by receiving multiple reports that identify file segment distribution to reporting vehicle and determining reseed file segments to improve the distribution characteristics in response to the reports, further determining multiple possible delivery vehicles (Esselink [Summary]).

Regarding Claim 5, Rao, Esselink and Murphy teach
The method of claim 1.

Rao did not specifically teach
comprising one or more of: transmitting the first portion and the second portion by a transceiver in the master transport; receiving, by a transceiver, at one or more of the first transport and the second transport the first portion and the second portion; storing, in a memory at one or more of the first transport and the second transport the first portion and the second portion of the software update; and combining by processors on the first transport and the second transport, the first portion and the second portion of the software update.

However, Esselink teaches 
comprising one or more of: transmitting the first portion and the second portion by a transceiver in the master transport; receiving, by a transceiver, at one or more of the first transport and the second transport the first portion and the second portion; storing, in a memory at one or more of the first transport and the second transport the first portion and the second portion of the software update; and combining by processors on the first transport and the second transport, the first portion and the second portion of the software update (Paragraph 0032, FIG. 1 shows an illustrative peer-to-peer distribution system. This is a simplified example of a file distribution, in which a cloud-based 101 process 111 receives an update file 109 for distribution to a vehicle. In this example, there are three vehicles 103, 105, 107 to be updated. If the file was 300 Kb, the process would require 900 Kb of total data transfer, at least, in order to distribute the full file to each vehicle. If instead, the process broke the file into three parts 113, 115, 117, each 100 Kb in size, and sent each part to one vehicle, then the total data transferred would be closer to 300 Kb. The vehicles themselves could then transfer 119 the missing parts to each other, by using localize communication which incurs potentially zero data transfer cost to anyone).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rao’s teaching to Esselink’s in order to provide  peer-to-peer distribution strategy for updates such as file updates, over-the-air updates and software updates used in vehicle by receiving multiple reports that identify file segment distribution to reporting vehicle and determining reseed file segments to improve the distribution characteristics in response to the reports, further determining multiple possible delivery vehicles (Esselink [Summary]).

Regarding Claim 8, is a systems claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 9, is a systems claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Regarding Claim 10, is a systems claim corresponding to the method claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Regarding Claim 11, is a systems claim corresponding to the method claim above (Claim 4) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 4.

Regarding Claim 12, is a systems claim corresponding to the method claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Regarding Claim 15, is a non-transitory computer readable medium claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 16, is a non-transitory computer readable medium claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Regarding Claim 17, is a non-transitory computer readable medium claim corresponding to the method claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Regarding Claim 18, is a non-transitory computer readable medium claim corresponding to the method claim above (Claim 4) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 4.

Claim(s) 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US20130139140) in view of Esselink (US 20200068365) and Murphy (US 20020091988) further in view of James (US 10373129).
Note: James was cited in IDS.

Regarding Claim 6, Rao, Esselink and Murphy teach
The method of claim 1.

Rao, Esselink and Murphy did not teach
wherein the wherein the master transport, the first subset of the transports and the further subset of the transports are connected over a blockchain network.

However, James (US 10373129) teaches 
wherein the wherein the master transport, the first subset of the transports and the further subset of the transports are connected over a blockchain network (2:55-67, wherein the underlying digital asset is maintained on a distributed public transaction ledger maintained by a plurality of geographically distributed computer systems in a peer-to-peer network in the form of the blockchain, and wherein the first designated private key is stored on an a first computer system which is connected to the distributed public transaction ledger through the Internet; … (c) providing first smart contract instructions for a stable value digital asset token associated with a first contract address associated with the underlying digital asset, wherein the smart contract instructions are saved in the blockchain for the underlying digital assets).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rao, Esselink and Murphy’s teaching to James in order to enable consolidating transactions on a side-chain prior to publication on a digital asset block chain to increase speed of processing by providing a set of smart contract instructions for a stable value digital asset token associated with contract address associated with an underlying digital asset (James [Summary]).

Regarding Claim 7, Rao, Esselink, Murphy and James teach
The method of claim 6.

Rao, Esselink and Murphy did not teach
comprising executing a smart contract to exchange portions of the software updates between the transports.

However, James teaches
comprising executing a smart contract to exchange portions of the software updates between the transports (2:55-67, wherein the underlying digital asset is maintained on a distributed public transaction ledger maintained by a plurality of geographically distributed computer systems in a peer-to-peer network in the form of the blockchain, and wherein the first designated private key is stored on an a first computer system which is connected to the distributed public transaction ledger through the Internet; … (c) providing first smart contract instructions for a stable value digital asset token associated with a first contract address associated with the underlying digital asset, wherein the smart contract instructions are saved in the blockchain for the underlying digital assets).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Rao and Esselink’s teaching to James in order to enable consolidating transactions on a side-chain prior to publication on a digital asset block chain to increase speed of processing by providing a set of smart contract instructions for a stable value digital asset token associated with contract address associated with an underlying digital asset (James [Summary]).

Regarding Claim 13, is a systems claim corresponding to the method claim above (Claim 6) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 6.

Regarding Claim 14, is a systems claim corresponding to the method claim above (Claim 7) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 7.

Regarding Claim 19, is a non-transitory computer readable medium claim corresponding to the method claim above (Claim 6) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 6.

Regarding Claim 20, is a non-transitory computer readable medium claim corresponding to the method claim above (Claim 6) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191